GUIDRY, Judge.
This case was consolidated with Hawkins v. Hawkins, 592 So.2d 843 (La.App. 3rd Cir.1991), decided on this date. The consolidation was effectuated for trial of a Rule for Contempt and to Make Past Due Alimony Executory filed on November 22, 1988.
For the reasons assigned in the companion case, the judgment appealed from is affirmed as amended. All costs of this appeal are to be borne one-half (V2) by defendant-appellant, Betty Lou Choate Hawkins, and one-half (V2) by plaintiff-ap-pellee, J. Hus Hawkins.
AFFIRMED IN PART; REVERSED IN PART; AND RENDERED.